DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 56 and 57 been renumbered to claim 55 and 56, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 39, 43-45, 47-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beussink et al. (US 5,519,984) in view of Ashmead et al. (US 2011/0137263 A1).

With regard to claim 39, Beussink discloses An automated system (Fig. 3-7) for assembling a pre-filled syringe (48), said system comprising: a syringe barrel (50) containing a liquid (56); a vent tube (40) configured to place a stopper (36) in the syringe barrel, wherein the vent tube comprises: a body having a proximal end (end opposite 44, see Fig below) and a distal end (end at 44), the body including: a transition zone (see Fig below) extending distally from the placement region, wherein the transition zone tapers from the flat or substantially flat surface of the placement region to the “distal” end of the body (see Fig below; and a machine adaptor (38) circumferentially surrounding the placement region and the transition zone (see Fig below), and an alignment flange protruding from a proximal end thereof (see Fig. 1, element 22a that protrudes from a proximal surface of 38 and provides alignment of 38 in the machine), wherein the alignment flange has a shape sufficient to align with auxiliary equipment on a filling line (see Fig. 1 and 2). Buessink further teaches what could be considered a placement region (32/34) having a first constant inner diameter positioned proximally of the transition zone. 
However, the placement region of Beussink is not part of the vent tube but is rather a separate component. 
Ashmead teaches a vent tube (Fig. 15) for use in placement of a stopper in a syringe. The vent tube of Ashmead further teaching a placement region (see second Fig below) having a first constant inner diameter positioned at a proximal end of the vent tube, the placement region having a flat or substantially flat surface configured to receive the stopper (Fig. 15); a body (at 170) having a proximal end, a distal end, and a second constant inner diameter (see Fig. 15); a transition zone (see second Fig. below) interconnecting the placement region and the body, wherein the transition zone has a gradually reduced inner diameter along an interior surface thereof (see second Fig. below).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vent tube of Buessink to include a placement region as taught by Ashmead for the purpose of creating a location to load a stopper prior to compressing the stopper to be placed in the syringe body ([0060]). 

	


    PNG
    media_image1.png
    462
    564
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    515
    347
    media_image2.png
    Greyscale

With regard to claim 43, Beussink/Ashmead teach the placement region for a stopper but does not explicit disclose the diameter between 3mm to 20mm. However, it would be prima facie obvious for one of ordinary skill in the art to optimize the size of the placement region as this would not alter the overall function of the device.
With regard to claim 44, Beussink discloses the claimed invention except for a placement region.
Ashmead teaches wherein the placement region has a size that is larger than a diameter of the largest outer rib of the stopper (see Fig above). 
With regard to claim 45, Beussink discloses further comprising an insertion pin (30) configured to move the stopper through the vent tube (see between Figs 3-7). 
With regard to claim 47, Beussink discloses wherein the second constant inner diameter of the body is sized smaller than a third constant inner diameter of the syringe barrel, wherein a path formed by the smaller second constant inner diameter  of the body allows air to escape the syringe barrel and avoids over-pressurization of the liquid within the syringe barrel (Col 5, lines 19-46). 
With regard to claim 48, Beussink discloses wherein the inside of the syringe barrel is free of lubricants (the syringe is pre-filled as described in claim 1, and Beussink does not teach the use of lubricants). 
With regard to claim 49, Beussink discloses wherein the liquid is a pharmaceutical substance or a biological substance (56). 
With regard to claim 50, Beussink discloses wherein the body (40), the machine adapter (38), the transition zone, and the placement region and the alignment flange (22a) are connected ( each of these components are connected to one another as seen in Fig. 1). 
With regard to claim 52, Beussink discloses wherein the body fits within the syringe barrel (see in Fig. 5, when the body (40) is inserted into the syringe (48) and allows the stopper to be placed into the syringe barrel (as shown in Fig. 5-7). 
With regard to claim 53, Beussink/Ashmead teach the transition zone with a taper. 
While the disclose does not explicitly state a 3-15 degree taper, the drawings appear to show a taper within that range and further, without any functional significance to this specific taper, it would be prima facie obvious for one of ordinary skill in the art to optimize the angle of taper as this would not alter the overall function of the device. 
With regard to claim 54, Beussink discloses the claimed invention except for a vent tubing having a placement region with a first constant diameter and a second diameter in the body. 
Ashmead teaches wherein the transition zone reduces a size of the stopper from the first constant inner diameter to the second constant inner diameter (see Fig above, the first diameter is larger than the second diameter of the body).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vent tube of Buessink to include a placement region as taught by Ashmead for the purpose of creating a location to load a stopper prior to compressing the stopper to be placed in the syringe body ([0060]). 
With regard to claim 55, Beussink discloses the claimed invention except for the placement region.
Ashmead teaches wherein the wherein the transition zone extends from the flat surface of the placement region to the proximal end of the body (see Fig above).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vent tube of Buessink to include a placement region as taught by Ashmead for the purpose of creating a location to load a stopper prior to compressing the stopper to be placed in the syringe body ([0060]). 
With regard to claim 56, Beussink discloses the claimed invention except for the placement region.
Ashmead teaches wherein the placement region is positioned within the vent tube at the proximal end thereof (see Fig above).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vent tube of Buessink to include a placement region as taught by Ashmead for the purpose of creating a location to load a stopper prior to compressing the stopper to be placed in the syringe body ([0060]). 


Response to Arguments
Applicant’s arguments with respect to claim(s) 39, 43-52 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lauren P Farrar/Primary Examiner, Art Unit 3783